Exhibit 10.2

EXECUTION VERSION

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
October 17, 2016 among RESOURCES CONNECTION, INC., a Delaware corporation
(“RCI”), RESOURCES CONNECTION LLC, a Delaware limited liability company (“RCL”
and together with RCI, the “Borrowers” and each a “Borrower”), the other parties
identified as “Obligors” on the signature pages hereto and such other parties
that may become Obligors hereunder after the date hereof (together with the
Borrowers, individually an “Obligor”, and collectively the “Obligors”), and BANK
OF AMERICA, N.A., in its capacity as lender (in such capacity, the “Lender”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrowers, the Guarantors identified therein and the Lender, the Lender has
agreed to make Loans and issue Letters of Credit upon the terms and subject to
the conditions set forth therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Securities Account, Security, Security Entitlement, Software, Supporting
Obligation and Tangible Chattel Paper.

(b) In addition, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right to use any Copyright.

“Copyrights” means (i) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (ii) all renewals thereof.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to use any Patent.



--------------------------------------------------------------------------------

“Patents” means (i) all letters patent of the United States and all reissues and
extensions thereof, and (ii) all applications for letters patent of the United
States and all divisions, continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor, and (ii) 65% (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent, and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary, in each case, that is directly owned by such
Obligor, including the Equity Interests of the Subsidiaries owned by such
Obligor as set forth on Schedule 1(b) hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares, and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right to use any Trademark.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any political subdivision thereof, or
otherwise, and (ii) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2



--------------------------------------------------------------------------------

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Lender, for the benefit of itself and the other Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Obligor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all cash, Cash
Equivalents and currency; (c) all Chattel Paper; (d) those certain Commercial
Tort Claims set forth on Schedule 2(d) hereto; (e) all Copyrights; (f) all
Copyright Licenses; (g) all Deposit Accounts; (h) all Documents; (i) all
Equipment; (j) all Fixtures; (k) all General Intangibles; (l) all Goods; (m) all
Instruments; (n) all Inventory; (o) all Investment Property; (p) all
Letter-of-Credit Rights; (q) all Money; (r) all Patents; (s) all Patent
Licenses; (t) all Payment Intangibles; (u) all Pledged Equity; (v) all Software;
(w) all Supporting Obligations; (x) all Trademarks; (y) all Trademark Licenses;
(z) all books and records relating to any of the foregoing; and (aa) all
Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the term
Collateral shall not include, any Excluded Property. The Obligors and the Lender
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising, and (ii) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Lender that:

(a) Ownership. Such Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Obligor.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Lender, for the ratable benefit of the Secured Parties, in the
Collateral of such Obligor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Lender of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Lender’s security interest
in all the Pledged Equity evidenced by such certificated securities and such
Instruments. With respect to any Collateral consisting of a Deposit Account,
Securities Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Obligor, the applicable depository bank or Securities
Intermediary and the Lender of an agreement granting control to the Lender over
such Collateral, the Lender shall have a valid and perfected, first priority
security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(d) Accounts. (i) Each Account of such Obligor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account of such Obligor arises out of (A) a bona fide sale of
goods sold and delivered by such Obligor (or is in the process of being
delivered), or (B) services theretofore actually rendered by such Obligor to,
the account debtor named therein, (iii) no Account of such Obligor is evidenced
by any

 

3



--------------------------------------------------------------------------------

Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Lender, has been endorsed over and delivered to, or
submitted to the control of, the Lender, (iv) no surety bond was required or
given in connection with any Account of such Obligor or the contracts or
purchase orders out of which they arose, and (v) the right to receive payment
under each Account of such Obligor is assignable.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of
such Obligor, such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment or Inventory in transit with common
carriers, (iii) Equipment or Inventory temporarily relocated for maintenance or
repair in the ordinary course of business, or (iv) Equipment and/or Inventory in
the possession or control of a warehouseman, bailee or any agent or processor of
an Obligor to the extent such Obligor has complied with the requirements of
Section 4(c). No Inventory of such Obligor is held by a Person other than such
Obligor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(f) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date,
(i) such Obligor does not own any certificated Equity Interests in any
Subsidiary that are required to be pledged and delivered to the Lender hereunder
except as set forth on Schedule 1(b) hereto, and (ii) such Obligor does not hold
any Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Lender pursuant to this Agreement other than as set forth on
Schedule 3(g) hereto. All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Lender.

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Lender, none of the Collateral consisting of an interest in a
partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account, or
(v) constitutes a Security or a Financial Asset.

(i) Contracts; Agreements; Licenses. As of the Closing Date, such Obligor does
not have any material contracts, material agreements or material licenses which
are non-assignable by their terms, or as a matter of law, or which prevent the
granting of a security interest therein.

(j) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related to such Pledged
Equity which would limit or restrict (i) the grant of a Lien pursuant to this
Agreement on such Pledged Equity, (ii) the perfection of such Lien, or (iii) the
exercise of remedies in respect of such perfected Lien in the Pledged Equity as
contemplated by this Agreement. Except for (A) the filing or recording of UCC
financing statements, (B) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(C) obtaining control to perfect the Liens created by this Agreement (to the
extent required under Section 4(a) hereof), (D) such actions as may be required
by Laws affecting the offering and sale of securities, (E) such actions as may
be required by applicable foreign Laws affecting the pledge of the Pledged
Equity of Foreign Subsidiaries, (F) consents, authorizations, filings or other
actions which have been obtained or made, and (G) with respect to clause
(3) below, any actions as may be required

 

4



--------------------------------------------------------------------------------

following any of the events described in Section 8.01(f) of the Credit Agreement
or Section 8.01(g)(ii) of the Credit Agreement, no consent or authorization of,
filing with, or other act by or in respect of, any arbitrator or Governmental
Authority and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (1) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(2) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office), or (3) the exercise by the Lender of the rights and remedies
provided for in this Agreement.

(k) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 2(d) hereto.

(l) Copyrights, Patents and Trademarks.

(i) Each material Copyright, material Patent and material Trademark of such
Obligor is valid, subsisting, unexpired, enforceable and has not been abandoned.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any material
Copyright, material Patent or material Trademark of such Obligor.

(iii) No action or proceeding is pending seeking to limit, cancel or question
the validity of any material Copyright, material Patent or material Trademark of
such Obligor, or that, if adversely determined, could reasonably be expected to
have a material adverse effect on the value of any material Copyright, material
Patent or material Trademark of such Obligor.

(iv) All applications pertaining to the material Copyright, material Patent and
material Trademark of such Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

(v) Except for Permitted Liens and Permitted Transfers, such Obligor has not
made any assignment or agreement in conflict with the security interest in the
Copyrights, Patents or Trademarks of such Obligor hereunder.

4. Covenants. Each Obligor covenants that until the Facility Termination Date,
such Obligor shall:

(a) Instruments/Chattel Paper/Pledged Equity/Control.

(i) If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Lender to perfect its security interest in such Collateral,
is delivered to the Lender duly endorsed in

 

5



--------------------------------------------------------------------------------

a manner reasonably satisfactory to the Lender. Such Obligor shall ensure that
any Collateral consisting of Tangible Chattel Paper having a value in excess of
$1,000,000 is marked with a legend reasonably acceptable to the Lender
indicating the Lender’s security interest in such Tangible Chattel Paper.

(ii) Deliver to the Lender promptly upon the receipt thereof by or on behalf of
such Obligor, all certificates and instruments constituting Pledged Equity.
Prior to delivery to the Lender, all such certificates constituting Pledged
Equity shall be held in trust by such Obligor for the benefit of the Lender
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 4(a)(ii) hereto.

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Lender for the purpose of obtaining and
maintaining control with respect to any Collateral consisting of (A) Deposit
Accounts (other than Excluded Accounts), (B) Investment Property,
(C) Letter-of-Credit Rights, and (D) Electronic Chattel Paper.

(b) Filing of Financing Statements, Notices, etc.

(i) Execute and deliver to the Lender such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Lender may reasonably request) and do
all such other things as the Lender may reasonably deem necessary or appropriate
(i) to assure to the Lender its security interests hereunder, including (A) such
instruments as the Lender may from time to time request in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
(B) with regard to Patents, a Notice of Grant of Security Interest in Patents
for filing with the United States Patent and Trademark Office in the form of
Exhibit 4(b)(i)(B) hereto, (C) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 4(b)(i)(C) hereto, and (D) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 4(b)(i)(D) hereto, (ii) to consummate the transactions contemplated
hereby, and (iii) to otherwise protect and assure the Lender of its rights and
interests hereunder.

(ii) Make, constitute and appoint the Lender, its nominee or any other person
whom the Lender may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Lender’s reasonable discretion would be necessary or appropriate in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable
until the Facility Termination Date (it being understood that such Obligor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Lender without notice thereof to such Obligor
wherever the Lender may in its sole discretion desire to file the same).

 

6



--------------------------------------------------------------------------------

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a fair
market value in excess of $1,000,000 is at any time in the possession or control
of a warehouseman, bailee or any agent or processor of such Obligor and the
Lender so requests (i) notify such Person in writing of the Lender’s security
interest therein, (ii) instruct such Person to hold all such Collateral for the
Lender’s account and subject to the Lender’s instructions, and (iii) use
commercially reasonable efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Lender.

(d) Treatment of Accounts. Not grant or extend the time for payment of any
Account of such Obligor, or compromise or settle any Account of such Obligor for
less than the full amount thereof, or release any person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, other
than as normal and customary in the ordinary course of such Obligor’s business.

(e) Commercial Tort Claims. (i) Promptly forward to the Lender an updated
Schedule 2(d) listing any and all Commercial Tort Claims by or in favor of such
Obligor seeking damages in excess of $1,000,000, and (ii) execute and deliver
such statements, documents and notices and do and cause to be done all such
things as may be reasonably required by the Lender, or required by Law to
create, preserve, perfect and maintain the Lender’s security interest in any
Commercial Tort Claims initiated by or in favor of such Obligor.

(f) Books and Records. Mark its books and records (and cause the issuer of the
Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(g) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any material portion of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture to real property, unless the Lender shall have a
perfected Lien on such Fixture or real property.

(h) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Lender such agreements, documents and instruments
as the Lender may reasonably request to maintain or perfect the Lender’s
security interest in accordance with this Agreement, issue or acquire any
Pledged Equity consisting of an interest in a partnership or a limited liability
company that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.

(i) Intellectual Property.

(i) (A) Not do any act or omit to do any act whereby any material Copyright of
such Obligor may become invalidated; (B) not do any act, or omit to do any act,
whereby any material Copyright of such Obligor may become injected into the
public domain; (C) notify the Lender promptly if it knows that any material
Copyright of such Obligor may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding such Obligor’s
ownership of any such Copyright or its validity; (D) take all commercially
reasonable steps as it shall deem appropriate under the

 

7



--------------------------------------------------------------------------------

circumstances to maintain and pursue each application (and to obtain the
relevant registration) of each material Copyright owned by such Obligor and to
maintain each registration of each material Copyright owned by such Obligor
including filing of applications for renewal where commercially reasonable; and
(E) promptly notify the Lender of any material infringement of any material
Copyright of such Obligor of which it becomes aware and take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of such Obligor hereunder (except as permitted by the Credit
Agreement).

(iii) (A) Employ each material Trademark of such Obligor with the appropriate
notice of registration, if applicable; (B) not adopt or use any mark that is
confusingly similar or a colorable imitation of each Trademark of such Obligor
unless the Lender shall obtain a perfected security interest in such mark
pursuant to this Agreement; and (C) not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any material
Trademark of such Obligor may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent of such
Obligor may become abandoned or dedicated.

(v) Notify the Lender immediately if it knows that any application or
registration relating to any material Patent or material Trademark of such
Obligor may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Obligor’s ownership of any material Patent or material Trademark or its
right to register the same or to keep and maintain the same.

(vi) Take all commercially reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material Patent
and material Trademark of such Obligor, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(vii) Promptly notify the Lender after it learns that any material Patent or
material Trademark of such Obligor is infringed, misappropriated or diluted by a
third party and promptly sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution, or to take such other actions
as it shall reasonably deem appropriate under the circumstances to protect such
Patent or Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of such Obligor hereunder (except as
permitted by the Credit Agreement).

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, such Obligors may, in its reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark of such Obligor which is not material to the business of RCI and its
Subsidiaries, taken as a whole.

(j) Consent Regarding Contracts, Agreements and Licenses. Following the Closing
Date, at least ten (10) Business Days prior to entering into or becoming bound
by any material contract, material agreement or material license, in each case,
that is non-assignable by its terms, or as a matter of law, or which prevents
the granting of a security interest therein, such Obligor shall (i) provide
written notice to the Lender of the material terms of such contract, agreement
or license with a description of its likely impact on the Obligors’ business or
financial condition, and (ii) to the extent requested by the Lender, use
commercially reasonable efforts to obtain the consent of, or waiver by, any
Person whose consent or waiver is necessary for (A) such Obligor’s interest in
such contract, agreement or license rights to be deemed Collateral and for the
Lender to have a security interest therein that might otherwise be restricted by
the terms of the applicable contract, agreement or license, and (B) the Lender
to have the ability in the event of a liquidation of any of the Collateral to
dispose of such Collateral in accordance with the Lender’s rights and remedies
under this Agreement and the other Loan Documents.

5. Authorization to File Financing Statements. Each Obligor hereby authorizes
the Lender to prepare and file such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Lender may from time to time deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC (including authorization to describe the Collateral as “all personal
property”, “all assets” or words of similar meaning).

6. Advances. Upon failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Lender may, at
its sole option and in its sole discretion, perform the same and in so doing
may, upon prior notice to such Obligor, expend such sums as the Lender may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the Lender
may make for the protection of the security hereof or which may be compelled to
make by operation of Law. All such sums and amounts so expended shall be
repayable by the Obligors on a joint and several basis promptly upon timely
notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the Lender
on behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Lender may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Lender shall have, in addition to the rights and
remedies provided herein, in the other Loan Documents, in any other documents
relating to the Secured Obligations, or by Law (including, but not limited to,
levy of attachment, garnishment and the rights and remedies set forth in the UCC
of the jurisdiction applicable to the affected Collateral), the rights

 

9



--------------------------------------------------------------------------------

and remedies of a secured party under the UCC (regardless of whether the UCC is
the law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further,
the Lender may, with or without judicial process or the aid and assistance of
others, (i) enter on any premises on which any of the Collateral may be located
and, without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Lender at the expense of the
Obligors any Collateral at any place and time designated by the Lender which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale (which in the case of a private sale
of Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Lender deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Obligor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Lender shall have no obligation
to delay sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act. Neither the Lender’s compliance with applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. To the extent the
rights of notice cannot be legally waived hereunder, each Obligor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to RCI in accordance with
the notice provisions of Section 10.02 of the Credit Agreement at least 10 days
before the time of sale or other event giving rise to the requirement of such
notice. The Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Obligor further acknowledges and agrees that any offer to sell any Pledged
Equity which has been (A) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act), or (B) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Lender may, in such event, bid for the purchase of such
securities. The Lender shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any Secured Party may be a purchaser at any
such sale. To the extent permitted by applicable Law, each of the Obligors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable Law, the Lender may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Lender may further postpone such sale by
announcement made at such time and place.

 

10



--------------------------------------------------------------------------------

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Lender has exercised any
or all of its rights and remedies hereunder, (i) each Obligor will promptly upon
request of the Lender instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Lender, and (ii) the
Lender shall have the right to enforce any Obligor’s rights against its
customers and account debtors, and the Lender or its designee may notify any
Obligor’s customers and account debtors that the Accounts of such Obligor have
been assigned to the Lender or of the Lender’s security interest therein, and
may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Lender’s discretion, file any claim or take any other action or proceeding
to protect and realize upon the security interest of the Lender in the Accounts.
Each Obligor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Lender in accordance with the provisions hereof shall be
applied pursuant to Section 9. Neither the Lender nor any other Secured Party
shall have any liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.
Furthermore, upon the occurrence of an Event of Default and during the
continuation thereof, (A) the Lender shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Lender may require in
connection with such test verifications, (B) upon the Lender’s request and at
the expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Lender to furnish to the Lender
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts, and (C) the Lender in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Lender’s satisfaction the existence, amount and terms of any Accounts.

(c) Deposit Accounts. Upon the occurrence of an Event of Default and during the
continuation thereof, the Lender may prevent withdrawals or other dispositions
of funds in Deposit Accounts maintained with the Lender.

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Lender shall have the right to enter and remain upon the various premises of the
Obligors without cost or charge to the Lender, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, upon the occurrence of an Event of Default and during
the continuation thereof, the Lender may remove Collateral, or any part thereof,
from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral.

(e) Nonexclusive Nature of Remedies. Failure by the Lender to exercise any
right, remedy or option under this Agreement, any other Loan Document, any other
document relating to the Secured Obligations, or as provided by Law, or any
delay by the Lender, shall not operate as a waiver of any such right, remedy or
option. No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Lender shall only be
granted as provided herein. To the extent permitted by Law, neither the Lender,
any other Secured Party, nor any party acting as attorney for the Lender or any
other Secured Party, shall be liable

 

11



--------------------------------------------------------------------------------

hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Lender under this Agreement shall be cumulative
and not exclusive of any other right or remedy which the Lender may have.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Lender may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Lender shall have provided such notices,
however, the Lender shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Lender and the
other Secured Parties are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

8. Rights of the Lender.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Lender, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence of an Event of Default and during the continuation
thereof:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Lender may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Lender may deem reasonably
appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Lender were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

 

12



--------------------------------------------------------------------------------

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Lender may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

(viii) to institute any foreclosure proceedings that the Lender may deem
appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Lender may reasonably deem appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Lender or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) to do and perform all such other acts and things as the Lender may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Lender shall be under no
duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Lender in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Lender shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Lender solely to protect, preserve and realize upon its security interest in
the Collateral.

(b) Assignment by the Lender. The Lender may from time to time assign the
Secured Obligations to a successor Lender appointed in accordance with the
Credit Agreement, and such successor shall be entitled to all of the rights and
remedies of the Lender under this Agreement in relation thereto.

 

13



--------------------------------------------------------------------------------

(c) The Lender’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Lender
hereunder, the Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the Lender
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Obligors. The Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Lender shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 7 hereof, the Lender shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Lender has or is deemed to have knowledge of such matters, or (ii) taking
any steps to clean, repair or otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Lender nor any other
Secured Party shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Lender or any other Secured Party of any payment relating to
such Account pursuant hereto, nor shall the Lender or any other Secured Party be
obligated in any manner to perform any of the obligations of an Obligor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

(e) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, and absent written notice from
the Lender, each Obligor may (A) exercise any and all voting and other
consensual rights pertaining to the Pledged Equity of such Obligor or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Credit Agreement, and (B) receive and retain any and all dividends (other than
stock dividends and other distributions constituting Collateral which are
addressed hereinabove), principal or interest paid in respect of the Pledged
Equity to the extent they are allowed under the Credit Agreement.

(ii) Upon the occurrence of an Event of Default and during the continuation
thereof, upon written notice from the Lender, (A) all rights of an Obligor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Lender which shall then have the
sole right to exercise such voting and other consensual rights, (B) all rights
of an Obligor to receive the dividends, principal and interest payments which it
would otherwise be authorized to receive and retain pursuant to clause (i)(B)
above shall cease and all such rights shall thereupon be vested in the Lender
which shall then have the sole right to receive and hold as Collateral such
dividends, principal and interest payments, and (C) all dividends, principal and
interest

 

14



--------------------------------------------------------------------------------

payments which are received by an Obligor contrary to the provisions of clause
(ii)(B) above shall be received in trust for the benefit of the Lender, shall be
segregated from other property or funds of such Obligor, and shall be forthwith
paid over to the Lender as Collateral in the exact form received, to be held by
the Lender as Collateral and as further collateral security for the Secured
Obligations.

(f) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Lender, at the request and sole expense of such Obligor,
shall promptly execute and deliver to such Obligor all releases and other
documents, and take such other action, reasonably necessary for the release of
the Liens created hereby or by any other Collateral Document on such Collateral.
The Lender may release any of the Pledged Equity from this Agreement or may
substitute any of the Pledged Equity for other Pledged Equity without altering,
varying or diminishing in any way the force, effect, lien, pledge or security
interest of this Agreement as to any Pledged Equity not expressly released or
substituted, and this Agreement shall continue as a first priority lien on all
Pledged Equity not expressly released or substituted.

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the Lender or
any other Secured Party in Money, will be applied in reduction of the Secured
Obligations in the order set forth in Section 8.03 of the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
and the Lender shall, upon the request and at the expense of the Obligors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Obligors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Lender or any other Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Lender or any other Secured Party in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement; provided, that,
any update or revision to Schedule 1(b) or Schedule 2(d) hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 10.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Lender and each other Secured Party hereunder, to the benefit of
the Lender, each other Secured Party and their respective successors and
permitted assigns.

 

15



--------------------------------------------------------------------------------

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement.

14. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Waiver of Venue; Waiver of Jury
Trial. The terms of Sections 10.13 and 10.14 of the Credit Agreement with
respect to governing law, submission to jurisdiction, waiver of venue and waiver
of jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Loan Documents, any other documents relating to the Secured
Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Lender shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default and during the continuation thereof,
and the Lender shall have the right, in its sole discretion, to determine which
rights, security, liens, security interests or remedies the Lender shall at any
time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Lender or any other Secured Party under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Obligor” and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.

 

16



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

[remainder of page intentionally left blank; signature pages follow]

 

17



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

OBLIGORS:

 

RESOURCES CONNECTION, INC., a Delaware corporation By:  

/s/ Herbert M. Mueller

Name:

  Herbert M. Mueller

Title:

  Chief Financial Officer RESOURCES CONNECTION LLC, a Delaware limited liability
company By:   Resources Connection, Inc.,   its sole member

By:  

/s/ Herbert M. Mueller

Name:   Herbert M. Mueller Title:   Chief Financial Officer

RESOURCES HEALTHCARE SOLUTIONS LLC, a Delaware limited liability company By:  

/s/ Herbert M. Mueller

Name:   Herbert M. Mueller Title:   Manager RGP PROPERTY LLC, a Delaware limited
liability company By:   Resources Connection, Inc.,   its sole member

By:  

/s/ Herbert M. Mueller

Name:   Herbert M. Mueller Title:   Chief Financial Officer SITRICK BRINCKO
GROUP, LLC, a Delaware limited liability company By:   Resources Connection,
Inc.,   its Manager

By:  

/s/ Herbert M. Mueller

Name:   Herbert M. Mueller Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Angel Sutoyo

Name:  Angel Sutoyo Title:    Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1(b)

PLEDGED EQUITY

 

Name of Subsidiary

  

Name of Owner / Obligor

   Number of
Shares    Certificate
Number    Percentage
Ownership   Percentage
Pledged

Resources Connection LLC

   Resources Connection, Inc.    N/A    N/A    100%   100%

Resources Healthcare Solutions LLC

   Resources Connection, Inc.    N/A    N/A    100%   100%

RGP Property LLC

   Resources Connection, Inc.    N/A    N/A    100%   100%

Sitrick Brincko Group, LLC

   Resources Connection, Inc.    N/A    N/A    100%   100%

Resources Global Professionals, Inc.

   Resources Connection, Inc.    100    N/A    100%   65%

Resources Global Professionals (Belgium) NV

   Resources Connection, Inc.    23,628    N/A    99.99576%   65%

Resources Global Professionals (Denmark) AS

   Resources Connection, Inc.    5,000    N/A    100%   65%

Resources Global Professionals (Germany) GmbH

   Resources Connection, Inc.    1    N/A    100%   65%

Resources Global Professionals (Ireland) Ltd.

   Resources Connection, Inc.    250    N/A    100%   65%

Resources Global Professionals Holdings B.V.

   Resources Connection, Inc.    18,000    N/A    100%   65%

Resources Global Professionals (Norway) AS

   Resources Connection, Inc.    59    N/A    100%   65%

M&D Selection AB

   Resources Connection, Inc.    N/A    N/A    100%   65%

Resources Global Professionals Sweden AB

   Resources Connection, Inc.    547    N/A    100%   65%

Compliance.co.uk Ltd

   Resources Connection, Inc.    67,136    N/A    100%   65%

Resources Connection Australia Pty Ltd.

   Resources Connection, Inc.    12,886    N/A    100%   65%

Resources Global Enterprise Consulting (Beijing) Co.

   Resources Connection, Inc.    N/A    N/A    100%   65%



--------------------------------------------------------------------------------

Resources Global Professionals (HK) Limited

   Resources Connection, Inc.    14,570,090    N/A    99.97%   65%

Resources Global Professionals (HK) Limited

   Resources Connection LLC    4,372    N/A    0.03%   65%

Resources Global Professionals (India) Private Ltd.

   Resources Connection, Inc.    9,999    N/A    99.99%   65%

Resources Global Professionals Japan K.K.

   Resources Connection, Inc.    200    N/A    100%   65%

Resources Global Professionals (Korea) Ltd.

   Resources Connection, Inc.    94,210    N/A    100%   65%

Resources Global Professionals (Singapore) Pte. Ltd.

   Resources Connection, Inc.    100,000    N/A    100%   65%

Resources Connection Taiwan, Ltd.

   Resources Connection, Inc.    16,898    N/A    70.5%   65%

Resources Connection Taiwan, Ltd.

   Resources Connection LLC    7,071    N/A    29.5%   65%

Resources Connection Mexico S de RL de CV

   Resources Connection, Inc.    N/A    N/A    39.4%   65%

Resources Connection Mexico S de RL de CV

   Resources Connection LLC    N/A    N/A    60.6%   65%

Resources Management Mexico S de RL de CV

   Resources Connection, Inc.    N/A    N/A    8.4%   65%

Resources Management Mexico S de RL de CV

   Resources Connection LLC    N/A    N/A    91.6%   65%



--------------------------------------------------------------------------------

SCHEDULE 2(d)

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 3(g)

INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER

None.



--------------------------------------------------------------------------------

EXHIBIT 4(a)(ii)

[FORM OF] IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                                  the following Equity Interests
of                                                  , a
                        :

 

No. of Shares   Certificate No.

and irrevocably appoints                                          
                    its agent and attorney-in-fact to transfer all or any part
of such Equity Interests and to take all necessary and appropriate action to
effect any such transfer. The agent and attorney-in-fact may substitute and
appoint one or more persons to act for him.

 

[OBLIGOR] By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 4(b)(i)(B)

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 17, 2016 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Lender (the “Lender”), the undersigned Obligor has granted a continuing
security interest in and a right to set off against the patents and patent
applications set forth on Schedule 1 attached hereto to the Lender.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Lender hereby acknowledge and agree that the
security interest in the foregoing patents and patent applications (i) may only
be terminated in accordance with the terms of the Agreement, and (ii) is not to
be construed as an assignment of any patent or patent application.

 

Very truly yours,

 

[OBLIGOR]

By:  

 

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Lender

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 4(b)(i)(C)

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 17, 2016 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Lender (the “Lender”), the undersigned Obligor has granted a continuing
security interest in and a right to set off against the trademarks and trademark
applications set forth on Schedule 1 attached hereto to the Lender.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Lender hereby acknowledge and agree that the
security interest in the foregoing trademarks and trademark applications (i) may
only be terminated in accordance with the terms of the Agreement, and (ii) is
not to be construed as an assignment of any trademark or trademark application.

 

Very truly yours,

 

[OBLIGOR]

By:  

 

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Lender

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 4(b)(i)(D)

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 17, 2016 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Lender (the “Lender”), the undersigned Obligor has granted a continuing
security interest in and a right to set off against the copyrights and copyright
applications set forth on Schedule 1 attached hereto to the Lender.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Lender hereby acknowledge and agree that the
security interest in the foregoing copyrights and copyright applications (i) may
only be terminated in accordance with the terms of the Agreement, and (ii) is
not to be construed as an assignment of any copyright or copyright application.

 

Very truly yours,

 

[OBLIGOR]

By:  

 

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A.,

as Lender

By:  

 

Name: Title: